DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, and 15 are objected to because of the following informalities:  The determining step in each of the claims is grammatically unclear regarding “wait time associated the stack queue”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Such that the claims recite steps that are dependent and only take place on certain condition(s) being met.  Since they are conditional steps, the claim language not met.
Claims 2, 4, 7, and 8 depend from the claims above.
Claims 9-20 recite parallel issues as above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Each of the independent claims recites steps that result in routing the request to a second level of contact queue pool that includes the addition group of agents. 
All of the recited steps are processes that, under its broadest reasonable interpretation, covers performance of the limitations manually and/or in the mind but for the recitation of generic computer components.  That is, other than reciting “one or more processors” nothing in the claim element precludes the steps from practically being performed manually or mentally.  For example, but for the “one or more processors” language, all of the recited steps in the context of these claims encompass a user (receptionist, operator, etc.) to perform these steps manually and/or mentally with a pen and paper.  The steps/limitations of receiving, identifying, routing, and determining, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations manually and/or in the mind but for the recitation of generic computer components.  That is, other than reciting “one or more processors” nothing in the claim element precludes the steps from practically being performed 
This judicial exception is not integrated into a practical application because, in particular, the claims only recite generic additional element(s) – one or more processors to perform acts.  The one or more processors in the steps is recited at a high-level of generality (i.e., as a generic computerized module for processing instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  The same reasoning applies for the other generic element(s) such as a user device.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite the additional limitations such a user device and a stack queue; however, such recitations are considered passive elements that are directed to insignificant intended use environment of the abstract idea and fail to establish that the claims are not directed to the abstract idea.  As discussed above with respect to integration of the abstract idea into a practical 
All of the dependent claims when analyzed and each taken as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only further describe the abstract idea and fail to establish that the claims are not directed to the abstract idea; for example, determining an additional wait time can plainly fall within the “Manual/Mental Processes” grouping of abstract ideas and only further limit the abstract idea already discussed above.
Allowable Subject Matter
Claims 1-20, as best understood, would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed and as best understood is not disclosed or rendered obvious in view of the prior art of record.  The prior art of record (as cited on the attached PTO-892) fails to teach or suggest, alone or in combination, the claimed features/techniques for stack queuing customer care routing with vertical metrics as precisely carried out by the context, interaction, and totality of the specific steps recited in claims 1, 9, and 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Honda et al. (5,592,542) teach a call distribution control method and call distribution control system.  Andruska et al. (US 6,408,066 B1) teach ACD skill-base routing.  Rodenbusch et al. (US 2003/0016812 A1) teach system and method for preemptive goals based routing of contact records.  White (US 2005/0102355 A1) teaches a multimedia call centre providing agent group handlers and generic queue handlers.  Shtivelman et al. (US 2005/0207559 A1) teach a method for estimating telephony system queue waiting time in an agent level routing environment.  PAN (US 2009/0296919 A1) teaches a method and apparatus for optimizing layered service routing of a call center.  Kambli (US 2010/0119052 A1) teaches a method of remotely operating contact center systems; paragraph [0059].  Thompson et al. (US 2013/0243179 A1) teach contact center agent filtering and relevancy ranking; paragraph [0024].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/HARRY S HONG/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        


September 11, 2021